HOOD, Associate Judge.
Plaintiff’s automobile and defendant’s taxicab were in a collision on Washington Circle. There is no question that plaintiff’s car was being operated in a proper manner and that the taxicab, which was proceeding in the wrong direction on the circle, was being operated in a negligent manner. However, at the time of the collision defendant was not in the taxicab and it was then being operated by a female Marine corporal. Her possession of the taxicab is explained by the following facts found by the trial judge.
The corporal had entered defendant’s taxicab as a passenger in Bethesda, Maryland, for the purpose of being taken to the Greyhound bus terminal in Washington. Sometime before reaching the destination the passenger asked defendant for a cigarette and he, having none, stated that he wished to stop and make a telephone call and at the same time would buy cigarettes for her. Defendant stopped in front of a store on Twenty-first Street, a few blocks from Washington Circle, went into the store, made his telephone call, purchased the cigarettes, and on returning to the street found that his taxicab was gone. He had left the passenger in the cab and the key in the ignition; and, in his absence, she had driven the cab away and continued driving it until the collision at the circle. The trial court expressly found that there had been no conversation between the defendant and the passenger concerning her driving the taxicab and that he did not give her permission to drive it. On these facts the trial court made a finding and entered judgment for the plaintiff.
Section 58 of the Traffic and Motor Vehicle Regulations of the District of Columbia provides that “no person shall allow any motor vehicle operated by him to stand or remain unattended on any street or in any public place without first having locked the * * * switch.” In Ross v. Hartman, 78 U.S.App.D.C. 217, 218, 219, 139 F.2d 14, 15, 16, certiorari denied 321 U.S. 790, 64 S.Ct. 790, 88 L.Ed. 1080, it was held that the owner of a truck which was left unattended in the public alley, with the ignition unlocked and the key in the switch, was liable for injuries caused by an unknown person who drove the truck away. Referring to the above-quoted regulation, the court said: “The ordinance is intended to prevent such consequences. Since it is a safety measure, its violation was negligence. This negligence created the hazard and thereby brought about the harm which the ordinance was intended to *371prevent. It was therefore a legal or proximate’ cause of the harm. Both negligence and causation are too clear in this case, we think, for submission to a jury.”
The question of whether the taxicab in the instant case was left “unattended” has been argued by both sides. Defendant argues that the vehicle was not unattended because of the presence of the passenger in it. Plaintiff insists that the presence of a total stranger, although she happened to be a passenger, was not a compliance with the regulation. We are not called upon to decide this interesting, and perhaps difficult, question, since the trial court did not specifically hold there was a violation of the regulation and reached a conclusion broad enough to be sustained on another ground. Its conclusion was: “The action of the defendant in leaving his taxicab on a public highway with the keys in the ignition and with a passenger who was a stranger in the .cab, while he went to a nearby store, was a negligent act and such negligence was the proximate cause of plaintiff’s injuries.”
In Schaff v. R. W. Claxton, Inc., 79 U.S.App.D.C. 207, 208, 144 F.2d 532, 533, defendant’s truck, with the keys in it, was left on the parking space beside a restaurant, and was driven away by an employee of the restaurant, whose negligent driving injured plaintiff. The court held that the restaurant’s private parking space was not a “public space” within the meaning of the regulation, but, nevertheless, held that the case was one for the jury, saying: “But we said in the Ross case:. ‘In the absence of an ordinance * * * leaving a car unlocked might not be negligent in some circumstances, although in other circumstances it might be both negligent and a legal or “proximate” cause of a resulting accident.’ Under that ruling, the evidence in the present case should have been submitted to the jury with instructions to find for the plaintiffs if they found that the defendant’s driver was negligent in leaving the car unlocked and that this negligence was a proximate cause of the accident.”
In the instant case the trial court sat without a jury; and, under the ruling in the Schaff case, we think it was for him to determine whether, under the particular circumstances, the defendant was negligent in leaving the taxicab with the passenger in it and the key in the ignition, and, if so, whether such negligence was a proximate cause of the collision. The trial judge having answered both of these questions adversely to the defendant, we cannot disturb the judgment.
Affirmed.